NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed a reissue application 14/322,229 (“‘229 Reissue Application”) on 02 July 2014 for U.S. Application No. 13/157,504 ("'7504 Application"), now U.S. Patent No. 8,213,594 (“’594 Patent”), issued 03 July 2012, which is a continuation of U.S. Patent Application 12/692,808, filed 25 January 2010, now abandoned, which is a continuation of U.S. Patent Application 12/153,504, filed 20 May 2008, now U.S. Patent No. 7,680,262 (“ ‘262 Patent”), issued 16 March 2010, which is a division of U.S. Patent Application 10/774,689, filed 10 February 2004, now U.S. Patent No. 7,386,111 (“ ‘111 Patent”), issued 10 June 2008.
Thus, the Examiner concludes that the ’594 Patent claims a domestic priority date of 10 February 2004.

Pertinent Prosecution History
As set forth above, Applicant filed the application for the instant ‘229 Reissue Application on 02 July 2014. The Examiner finds that the instant ‘229 Reissue Application filing included a preliminary amendment to the claims (“July 2014 Claim Amendment”) with accompanying Remarks ("July 2014 Remarks”). 
The Office issued a most recent Patent and Trial Board (“PTAB” or “Board”) Decision on 17 May 2019 (See Board Decision of Appeal 2019-002340 (“’19-2340 Board Decision”). The ’19-2340 Board Decision found that claims 1-21, 24, 26, 28-38, 40-44, 46-52, 54, 56-64, 66-70, 72-78, 80, 81, 83-87, 90-95, 97, 99-105, 107, 109, 144-146, 148-152 and 159-164 (all pending claims) are not patentable “based upon affirmed rejections and new entered grounds of rejection.” (’19-2340 Board Decision at 55).
On 16 July 2019, Applicant filed a Request for Continued Examination under 37 CFR 1.114. (“July 2019 Applicant Response”). The July 2019 Applicant Response contained: “Remarks”, and “Amendments to the Claims” (“July 2019 Claim Amendment”) including: original claims 4, 6, 8, 11, 12, 14-16, 19 and 20; once amended original claims 1-3, 5, 9, 13, 17 and 18; twice amended original claims 7 and 10; thrice amended new claims 51 and 97; once amended new claims 87 and 144; and canceled new claims 21-50, 52-86, 88-96, 98-143 and 145-164. 
The Office issued a non-Final Office action on 26 August 2019 (“Aug 2019 Non-Final Office Action”). In particular, the Aug 2019 Non-Final Office Action provided rejections for claim 87 under 35 U.S.C. 251 and claims 9 and 51 under 35 U.S.C. 112 (pre-AIA ), second paragraph, respectively.

The Office issued a non-Final Office action on 10 February 2020 (“Feb 2020 Non-Final Office Action”). In particular, the Feb 2020 Non-Final Office Action provided rejections for claim 9 under 35 U.S.C. 251 and 35 U.S.C. 112 (pre-AIA ), first and second paragraph, respectively.
On 01 July 2020, Applicant filed a "Response to Non-Final Office Action" ("July 2020 Applicant Response"). The July 2020 Applicant Response contained: "Remarks", "and "Amendments to the Claims" (“July 2020 Claim Amendment”) including: original claims 4, 6, 8, 11, 12, 14-16, 19 and 20; once amended original claims 1-3, 5, 13, 17 and 18; twice amended original claims 7, 9 and 10; once amended new claim 144; twice amended new claim 87; thrice amended new claim 97; four times amended claim 51; and canceled new claims 21-50, 52-86, 88-96, 98-143 and 145-164. 
The Office issued a non-Final Office action on 21 July 2020 (“July 2020 Non-Final Office Action”). In particular, the July 2020 Non-Final Office Action provided rejections for claims 1-20, 51, 87, 97 and 144 under 35 U.S.C. 251 for a defective Oath/Declaration; and the indication of Allowable Subject matter. 

The Office issued a Final Office action on 01 February 2021 (“Feb 2021 Final Office Action”). In particular, the Feb 2021 Final Office Action provided rejections for claims 1-20, 51, 87, 97 and 144 under 35 U.S.C. 251 for a defective Oath/Declaration; and the indication of Allowable Subject matter. 
On 10 May 2021, the Office and Applicant had an interview (“May 2021 Interview”) discussing the Feb 2021 Final Office Action (see Interview Summary mailed 17 May 2021 ("May 2021 Int Summary")).
On 18 May 2021, Applicant filed a "Response to Final Office Action" ("May 2021 Applicant Response"). The May 2021 Applicant Response contained: "Remarks", and a new Oath/Declaration (“May 2021 Declaration”);

Claim Status
In light of the May 2021 Applicant Response, the claim status is as follows:
Claim(s) 4, 6, 8, 11, 12, 14-16, 19 and 20		(Original)
Claim(s) 9						(Original and twice amended)
Claim(s) 1-3, 5, 7, 10, 13, 17 and 18			(Original and previously amended)
Claim(s) 144						(New and once amended)
Claim(s) 97						(New and thrice amended)
Claim(s) 51 and 87					(New and instantly amended)


Thus, the Examiner concludes that claims 1-20, 51, 87, 97 and 144 are pending (“Pending Claims”) in the ‘229 Reissue Application. Claims 1-20, 51, 87, 97 and 144 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘594 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘229 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Response to Arguments
35 U.S.C. § 251 Rejection
Oath Declaration Issue
With respect to the defective Oath/Declaration issue, the May 2021 Applicant Response, including the May 2021 Declaration, has been fully considered and is persuasive. (See Jan 2021 

Allowable Subject Matter
Claims 1-20, 51, 87, 97 and 144 are allowed.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter: The prior art of record clearly teaches a system and method of establishing/facilitating a communications link comprising receiving a virtual number at a first intermediate point (i.e., router or server) from an originating point and the first intermediate point providing, via a network, a call setup request including information associated with/corresponding to the virtual number to a second and different intermediate point (i.e., router or server) to allow the second and different intermediate point (i.e., router or server) to connect a communications link to a destination point from the originating point. (See Final Office action mailed 13 November 2017 (“2017 Final Office Action”) at § XII.A, emphasis at 85; also see Dolan et al. (U.S. Publication No. 2003/0142807) at ¶¶ 0005, 0033, 0041, claim 1). With respect to the limitations of independent claims 1, 9, 10, 51, 87, 97 and 144, the Examiner finds that the prior art of record does not teach transmitting a call setup request over a data network to a second intermediate point wherein the call setup request includes the virtual number received from the first intermediate point. (See ’19-2340 Board Decision at 48-49; emphasis added).
Therefore, the indication of allowable subject matter of claims 1, 9, 10, 51, 87, 97 and 144 is because the prior art of DiCamillo et al. (U.S. Publication No. 2002/0061100) and Dolan et al. fail to teach or fairly suggest a system and method of establishing/facilitating a communications link, with all of the limitations of independent claims 1, 9, 10, 51, 87, 97 and wherein the call setup request includes the virtual telephone number" in combination with the system and method limitations as set forth in the claims. (Emphasis added).
Claims 2-8 and 11-20 are similarly deemed as having allowable subject matter based on their dependency from independent claims 1 and 10, respectively.

Conclusion
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘594 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘594 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘594 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                             

Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        










SJR
5/20/2021